PER CURIAM.
The Florida Bar has petitioned this Court for approval of forms which can be used personally by litigants or by members of The Florida Bar. The petition and the proposed forms are in response to this Court’s request that such forms be promulgated in order to provide better access to the courts. It is not intended that they be, and the forms do not provide, a means for nonlawyers to practice law or to give legal advice. Persons not admitted to membership in The Florida Bar are prohibited and enjoined from giving legal advice and may perform only the functions set out in rule 10-1.1(b), Rules Regulating the Florida Bar, and as expressed in The Florida Bar re Amendment to Rules Regulating The Florida Bar (Chapter 10), 510 So.2d 596 (Fla.1987). This prohibition, however, is not intended to affect clerks of court in the performance of their duties pursuant to statute or court rule.
In addition to the forms, The Florida Bar has prepared instructions for their use. Because local procedures vary from circuit to circuit, the chief judge of each circuit is authorized to prepare supplemental directions for using the forms. All such supplemental directions shall be filed with the clerk of court in the respective circuits and with the clerk of this Court.
The Court approves and authorizes the publication of the submitted forms. Because of their volume we do not include them with this opinion, but they are available for inspection and copying at the clerk’s office of this Court. The bar is encouraged to take appropriate action to make the forms easily available to members of the public.
All forms approved by this Court shall be identified on the face of the forms by stating thereon: “Approved for use under rule 10-1.1(b) of the Rules Regulating The Florida Bar.” The forms may be used immediately upon the filing of this opinion.
It is so ordered.
SHAW, C.J. and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.